DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 12/30/2018 wherein claims 1 – 12 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.

Specification ObjectionApplicant Asserts:  The disclosure stands objected to because of the informalities in paragraph[0035] of the specification directed to Figure 3B. Applicant submits that Figure 3B hasbeen amended in order to overcome this objection, wherein link 306 is correctly linkedto index node 320, the amendment finding full support in the original paragraph [0035].Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application and withdraws the objection of the specification due to applicant amendment.
Claim Rejections – 35 USC 112(b)Applicant Asserts:  Claims 1, 4, 8, and 10 stand rejected under 35 U.S.C. § 112(b) as beingindefinite for failing to particularly point out and distinctly claim the subject matter whichthe inventor or a joint inventor regards as the invention. More specifically, page 3 of theOffice Action states that the instant specification does not define the term CryptoJSON.  Further, Applicant submits that the instant specification has been amended in order to overcome this formal rejection. More specifically, pages 2-3 of the Office Action states that claim 1 recited limitations that fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Applicant submits that paragraph [0002.1] has been added to clearly define the term “CryptoJSON”.
Examiner Response: The Examiner thanks applicant representative for working to advance the prosecution of this application and withdraws the 35 U.S.C. § 112(b) rejection of Claims 1, 4, 8, and 10 due to applicant amendment.
Claim Rejections – 35 USC 103
Per Claim 1
Applicant Asserts:  As per claim 1, pages 5-7 of the Office Action contend that it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zhang, to combine elements as claimed by known methods to provide the Modular I/O Repository (MIOR) of Auh a non-deterministic function. This contention is respectfully traversed. Applicant submits that claim 1 has been amended, and now recites limitations from the specification that are not found in the prior art. A review of the present application reveals that Applicant
describes
a CryptoJSON recordset system comprising a 3 tier structure, wherein the 3 tier
 structure comprises at least one RecordSet key that is used for the non-deterministic 
encryption ...”.

- “applying the at least one RecordSet key to an indexing
structure to obtain at least one Record key;”

- “unlocking the non-deterministically encrypted data by using
the at least one Record key;”

Examiner Response:  Respectfully, the Examiner does not find any support in the specification of illustrations of this instant application for the amended “3-tier structure, wherein the 3-tier structure comprises at least one RecordSet key that is used for the non-deterministic encryption”.  To claim a ‘three-tier’ structure as a patent feature gives rise to a particular novelty of the tier configuration that would be sufficiently defined in the specification.  There is no such definition in the specification.  The specification discloses throughout the disclosure the term “index structure” with no emphasis on how many layers or tiers are required.  Applicant representative may be referring to Figure 3A that depicts an indexing scheme that could be a 3-tier structure.  However, the prior art of record Auh, teaches at least at Figure 15 module 1522 as a 3-tier data structure and one of ordinary skill in the art understands that an index scheme may have many layers depending upon the policy or design of the database.  Lacking any specificity in the disclosure as to what is deemed to be a 3-tier structure constitutes new matter.
 
Per Claim 2
Applicant Asserts: Further, as per claim 2, pages 7-8 of the Office Action contend that the claimed ‘calculating’ is taught by Auh as ‘derive’ whereas the claimed ‘code’ is taught by Auh as ‘hash’. The claimed ‘plaintext’ is taught by Auh as ‘passphrase’ whereas the claimed ‘transformation expression’ is taught by Auh as ‘PBKDF2 operation’. Applicant respectfully traverses the contentions with respect to claim 2 for at least the same reasons the contention with respect to claim 1 is traversed.

Examiner Response: The Examiner response to applicant assertions in claim 1 apply here in claim 2 as claim 2 depends from claim 1.
 
Per Claim 3
Applicant Asserts Further, as per claim 3, page 8 of the Office Action contends that the SDFT
methods may allow a given application to track, analyze, store and/or use fewer
individual attributes of cryptographic functions; further, there may be at least three
different methods by which the data within may be raveled or folded. Applicant respectfully traverses the contentions with respect to claim 3 for at least the same reasons the contention with respect to claim 1 is traversed.

Examiner Response: The fact that the prior art of record may index (fold) records or data in a plurality of methods does not teach away from the instant claims.  Therefore, Examiner response to applicant assertions in claim 1 apply here in claim 3 as claim 3 depends from claim 1.
Per Claim 4
Applicant Asserts:  Further, as per claim 4, pages 9-11 of the Office Action contend that it would
have been obvious to one of the ordinary skill in the art before the effective filing date of
the claimed invention, in view of the teachings of Zhang, to combine elements as
claimed by known methods to provide the Modular I/O Repository (MIOR) of Auh a
non-deterministic function. This contention is respectfully traversed. Applicant submits
that claim 4 has been amended, and now recites limitations from the specification that
are not found in the prior art. 

Examiner Response: Claim 4 is directed to the same method of claim 1 except that a provision of a CryptoJSON record set is provided.  Therefore, Examiner response to applicant assertions in claim 1 apply here in claim 4 as claim 4 embodies the features of claim 1.

Per Claim 5
Applicant Asserts: Further, as per claim 5, page 11 of the Office Action contends that the claimed ‘indexing structure’ is taught by Auh as ‘NSstr structure 4900’ whereas the claimed ‘plurality of items’ is taught by Auh as ‘data 4902 and TAR 4904’ whereas the claimed ‘output’ is taught by Auh as ‘output data 4908’. The claimed ‘code’ is taught by Auh as‘Data 1’ because Data 1 may represent any data such as hash whereas the claimed ‘transformation expression’ is taught by Auh as ‘TAR 4904’. Applicant respectfully traverses the contentions with respect to claim 5 for at least the same reasons the contention with respect to claim 4 is traversed.

Examiner Response: The Examiner does not understand the point applicant is attempting to communicate.  The prior art of record Auh indeed teaches the features of claim 5 and no counter to this has been expressed by applicant.  Therefore, Examiner maintains the rejection of claim 5 as indicated in the previous office action.

Per Claim 6
Applicant Asserts: Further, as per claim 6, page 12 of the Office Action contends that the claimed ‘indexing structure’ is taught by Auh as ‘NSstr structure 4900’ whereas the claimed ‘plurality of items’ is taught by Auh as ‘data 4902 and TAR 4904’ whereas the claimed ‘output’ is taught by Auh as ‘output data 4908’. The claimed ‘code’ is taught by Auh as‘Data 1’ because Data 1 may represent any data such as hash whereas the claimed ‘transformation expression’ is taught by Auh as ‘TAR 4904’. Applicant respectfully traverses the contentions with respect to claim 5 for at least the same reasons the contention with respect to claim 4 is traversed.

Examiner Response:  The Examiner does not understand the point applicant is attempting to communicate.  The prior art of record Auh teaches the features and limitations as recorded in the previous office action.  As such the Examiner maintains the prior rejections.

Per Claim 7Applicant Asserts: Further, as per claim 7, pages 16-17 of the Office Action contend that it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Bumbulis, to combine elements as claimed by known methods to allow the Modular I/O Repository (MIOR) of Auh to expand the use of tree searching with the particular functions of a B-tree as provided by Bumbulis. This contention is respectfully traversed. Applicant respectfully traverses the contentions with respect to claim 7 for at least the same reasons the contention with respect to claim 4 is traversed.

Examiner Response:  The Examiner maintains the rejection of claim 8 as per the previous office action and associates the rationale given in claim 4 as applicable here to claim 8.  The rejection is maintained.
Per Claim 8Applicant Asserts: Further, as per claim 8, pages 12-14 of the Office Action contend that it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zhang, to combine elements as claimed by known methods to provide the Modular I/O Repository (MIOR) of Auh a non-deterministic function. This contention is respectfully traversed. Applicant submits that claim 8 has been amended, and now recites limitations from the specification that are not found in the prior art. Examiner Response:  Examiner response to applicant assertions in claim 4 apply here in claim 8 as claim 8 is a non-transitory machine readable medium that is directed to the method of claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auh; Yoon Ho. US 20180075253, March 15, 2018, hereafter referred to as Auh, in view of Zhang; Li et al, US 20140164388 A1, June 12, 22014, hereafter referred to as Zhang.

           As to claim 1, Auh teaches a method for performing a search on non-deterministically encrypted data in a CryptoJSON recordset system - Auh [0451] FIG. 63. shows a flowchart of the key insertion process for any Lock Node and for any cipher key. Step 6304 may be a search across some or all the listed Lock Nodes in a Nut for a given cipher key and its associated key ID comprising 3 tier structure, wherein the 3 tier structure comprises at least one RecordSet key that is used for the non-deterministic encryption – Auh [0372] A simple tree data structure is shown in 1522 which may exemplify a complex Python data structure,  the method comprising:
           determining, transparently to a user, an indexing value for a desired plaintext item of data provided by the user, the indexing value being based, at least partially on the desired plaintext item of data and a transformation expression – Auh [0569] The unauthenticated NUTserver may provide enough functionality to replicate, propagate and/or synchronize Nuts that it may have no inner access to. This may be due to the Gradient Opacity property of a Nut: many Nut parts constituting non-revealing metadata may be saved as clear text and may provide sufficient information for many normal maintenance actions to be performed on a Nut by a NUTserver.  Here, the claimed ‘determining, transparently’ is taught by Auh as ‘replicate, propagate, synchronize’ because these functions are performed in the background away from the user.  The claimed ‘indexing value’ is taught by Auh as ‘sufficient information’ such as NUT ID and or NUT access keys which is further taught by Auh at previous [0568].  The claimed ‘transformation expression’ is taught by Auh as ‘replicate’ since the data has been transformed into more than one copy.  Auh further teaches index values and transformation expressions at [0350] and illustrated in Figure 2 whereby the middle column denote transformation expressions); 
            applying the at least one RecordSet key to an indexing structure to obtain at least one Record key - Auh [0404] Table 3502 is a matrix showing what characteristics may apply to a KISS structure in the two modes it can exist: key (or transmutation) or keyhole); 
            unlocking the non-deterministically encrypted data by using the at least one Record key - Auh [0404] In transmutation (key) mode, a KISS structure may be expected to store the actual cryptographic key to produce some version of ciphertext which may include keyed digests and/or digns): and
             using the indexing value to access a corresponding entry in an indexing structure to obtain a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data – [0371 and 0516] since at ‘371 The ‘key’ transmutation may perform key generation and/or management operations related to performing transmutations. As such, due to the inherent random nature of key generation, it may be impossible to theoretically and/or algorithmically reverse such a process in a deterministic fashion in finite time since at ‘516 JSON read and write functions may be modified to recognize binary data and automatically may convert them to and from base64 encoding or other binary-to-text encoding schemes. FIG. 106 shows the data transformations and transfers that may be involved in a typical MIO file reading operation. MIO reading module File_Read_A 10604 may read 10620 the file named F_A 10602 in format “A” into its running memory 10606. Thus the relevant contents of the file 10602 may be represented 10630 in the application memory structure 10606. The application memory may be stored into a JSON compatible data structure 10606 and may be marshalled into text form 10610 using a JSON write function call.  AUH SUGGESTS using the indexing value to access a corresponding entry in an indexing structure to obtain a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR ZHANG TEACHES using the indexing value to access a corresponding entry in an indexing structure to obtain a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data – Zhang [0053]  rather than using the tree based and lattice based methods described above, the document engine 150 may process queries 115 using non-deterministic finite state automata (NFA). For a given tree T and a query q, matching the query q against the tree T by the query engine 230 may be expressed as a graph search on a graph defined as the product of T and another graph A(q) which depends on the query q. Here, the claimed ‘plaintext’ is taught by Zhang as ‘query q’ because the user query is in plaintext whereas the claimed ‘indexing value’ is taught by Zhang as ‘product of T’ which is the value to be matched in the graph search. To provide the Modular I/O Repository (MIOR) of Auh a non-deterministic function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zhang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. use of NFAs) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the non-finite automata used in Zhang would allow the MIOR of Auh perform searches on encrypted data non-deterministically).

           As to claim 2, the combination of Auh and Zhang teaches the method of claim 1, wherein the determining of the indexing value for a desired plaintext item of data further comprises:
           calculating a code based on applying the transformation expression to the desired plaintext item of data - Auh [0383]  The transmutation command ‘derive pbkdf2 keylen=256 iterations=100000’ may take as input a character data string (password or passphrase), perform a PBKDF2 operation on it using a SHA2 512 bit hash function, a randomly generated 512 bit initialization vector as a salt and an iteration count parameter set to 100,000, and may produce a corresponding symmetric key that is a 256 bits long bytes data string. Here, the claimed ‘calculating’ is taught by Auh as ‘derive’ whereas the claimed ‘code’ is taught by Auh as ‘hash’.  The claimed ‘plaintext’ is taught by Auh as ‘passphrase’ whereas the claimed ‘transformation expression’ is taught by Auh as ‘PBKDF2 operation’).

              As to claim 3, the combination of Auh and Zhang teaches the method of claim 1, wherein the indexing structure includes at least a first item of each of a plurality of paired data items – Auh [0416] …The SDFT methods may allow a given application to track, analyze, store and/or use fewer individual attributes of cryptographic functions because it may allow those attributes to be embedded within the context of the data and/or keystack it has operated on and produced as output, thereby it may provide a pairwise coupling of the folded data along with the transmutations which may have folded it), the first item of each of the plurality of paired data items being an indexing data item having a value based on a respective plaintext data item and the transformation expression and a second item of each of the paired data items being the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value – Auh [0408] There may be at least three different methods by which the data within may be raveled or folded: first, within a valid NSstr, there may be a TAR contained indicating the transmutation sequences to perform on the data within the NSstr structure; second, the name of a TAR label may be passed into the ravel call as a parameter thereby indicating the preferred set of transmutations to perform on the data within the NSstr structure; third, a customized TAR list may be passed in as a parameter along with its given name in the ravel call thereby indicating the preferred set of transmutations to perform on the data within the NSstr structure).

              As to claim 4, Auh teaches a method for providing a remote CryptoJSON recordset for performing a search on non- deterministically encrypted data in a CryptoJSON recordset system - Auh [0451] FIG. 63. shows a flowchart of the key insertion process for any Lock Node and for any cipher key. Step 6304 may be a search across some or all the listed Lock Nodes in a Nut for a given cipher key and its associated key ID comprising 3 tier structure, wherein the 3 tier structure comprises at least one RecordSet key that is used for the non-deterministic encryption – Auh [0372] A simple tree data structure is shown in 1522 which may exemplify a complex Python data structure), the method comprising:
            receiving a remote request from a requester, via a network, to search the non- deterministically encrypted data in the CryptoJSON recordset system for a CryptoJSON recordset entry corresponding to a desired plaintext data item - Auh [0431] This process may be called locally within the running program or may be implemented within a server application residing locally or remotely serving client application requests for new Nut IDs. A possible benefit of a server model implementation may be its ability to access larger caches of existing Nut IDs to check against and may produce a Nut ID with a lower probability of collision);
          calculating, transparently to the requester, a code based on the desired plaintext data item and a transformation expression - Auh [0383]  The transmutation command ‘derive pbkdf2 keylen=256 iterations=100000’ may take as input a character data string (password or passphrase), perform a PBKDF2 operation on it using a SHA2 512 bit hash function, a randomly generated 512 bit initialization vector as a salt and an iteration count parameter set to 100,000, and may produce a corresponding symmetric key that is a 256 bits long bytes data string. Here, the claimed ‘calculating’ is taught by Auh as ‘derive’ whereas the claimed ‘code’ is taught by Auh as ‘hash’.  The claimed ‘plaintext’ is taught by Auh as ‘passphrase’ whereas the claimed ‘transformation expression’ is taught by Auh as ‘PBKDF2 operation’);
            applying the at least one RecordSet key to an indexing structure to obtain at least one Record key - Auh [0404] Table 3502 is a matrix showing what characteristics may apply to a KISS structure in the two modes it can exist: key (or transmutation) or keyhole); 
            unlocking the non-deterministically encrypted data by using the at least one Record key - Auh [0404] In transmutation (key) mode, a KISS structure may be expected to store the actual cryptographic key to produce some version of ciphertext which may include keyed digests and/or digns):           using the code as an index to an indexing structure to obtain the CryptoJSON recordset entry corresponding to the desired plaintext data item – Auh [0377 and 0383] since at ‘377 Sorting the keys in a particular order within the serialization transmutation may provide a consistency in the processing sequence resulting in identical JSON strings as output between multiple runs on the same data structure. This may become very important for the purposes of determining whether two JSON strings are equivalent and as such may represent two equivalent pre-serialization data structures since at ‘383 The transmutation command ‘derive scrypt keylen=128 mode=login’ may take as input a data string, perform a login mode SCRYPT operation on it using a randomly generated 512 bit initialization vector as a salt, and may produce a corresponding symmetric key that may be a 256 bits long bytes data string); and
        returning data to the requester, the returned data including the CryptoJSON recordset entry corresponding to the desired plaintext data item obtained from the CryptoJSON recordset system – Auh [0413] The output of SDFT may be returned as the same NSstr structure 4810 or an NSx structure such as NSj son. This output may then be stored 4820 in some persistent and accessible way, transmitted to another computing device using an Inter Process Communication (IPC) method 4840, and/or stored into another internal data structure 4830. The cycle may begin anew for the stored data 4820 and 4830 at a later point in the application. For transmitted data 4840, the cycle may be initiated by the reception of such data packets 4800. WHILE AUH SUGGESTS performing a search on non- deterministically encrypted data in a CryptoJSON recordset system ZHANG TEACHES
            performing a search on non- deterministically encrypted data in a CryptoJSON recordset system – Zhang [0053] rather than using the tree based and lattice based methods described above, the document engine 150 may process queries 115 using non-deterministic finite state automata (NFA). For a given tree T and a query q, matching the query q against the tree T by the query engine 230 may be expressed as a graph search on a graph defined as the product of T and another graph A(q) which depends on the query q. Here, the claimed ‘plaintext’ is taught by Zhang as ‘query q’ because the user query is in plaintext whereas the claimed ‘indexing value’ is taught by Zhang as ‘product of T’ which is the value to be matched in the graph search. To provide the Modular I/O Repository (MIOR) of  Auh a non-deterministic function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zhang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. use of NFAs) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the non-finite automata used in Zhang would allow the MIOR of Auh perform searches on encrypted data non-deterministically).

         As to claim 5, the combination of Auh and Zhang teaches the method of claim 4, wherein the indexing structure comprises a plurality of items, each of the plurality of items including at least a first item of a duplet and a second item of the duplet, the first item of the duplet comprises a code based on a corresponding plaintext data item and the transformation expression, the second item of the duplet comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value - Auh [0418] FIG. 49 shows a flow diagram of SDFT usage to iteratively fold data. The series of simplified diagrams shows the systematic folding of data using SDFT ravel calls for N successive data foldings. An NSstr structure 4900 containing at least data 4902 and TAR 4904 may be folded by calling ravel 4906 to produce output data 4908.  Here, the claimed ‘indexing structure’ is taught by ‘Auh as ‘NSstr structure 4900’ whereas the claimed ‘plurality of items’ is taught by Auh as ‘data 4902 and TAR 4904’ whereas the claimed ‘output’ is taught by Auh as ‘output data 4908’. The claimed ‘code’ is taught by Auh as ‘Data 1’ because Data 1 may represent any data such as hash whereas the claimed ‘transformation expression’ is taught by Auh as ‘TAR 4904’).

               As to claim 6, the combination of Auh and Zhang teaches the method of claim 4, wherein the indexing structure comprises a plurality of items, each of the plurality of items including at least a first item of a duplet and a reference to a second item of the duplet, the first item of the duplet comprises a code based on a corresponding plaintext data item and the transformation expression, the reference to the second item of the duplet includes a pointer to a data structure including the second item of the duplet, and the second item of the duplet comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value – Auh [0408] There may be at least three different methods by which the data within may be raveled or folded: first, within a valid NSstr, there may be a TAR contained indicating the transmutation sequences to perform on the data within the NSstr structure; second, the name of a TAR label may be passed into the ravel call as a parameter thereby indicating the preferred set of transmutations to perform on the data within the NSstr structure; third, a customized TAR list may be passed in as a parameter along with its given name in the ravel call thereby indicating the preferred set of transmutations to perform on the data within the NSstr structure).

           As to claim 8, Auh teaches a non-transitory machine-readable medium having instructions stored therein for at least one processor – Auh [0653] …This may also be true for well maintained institutional environments where a mix of pre-selected app packages may be rolled up into a custom install pack by the system administrators for the ease of machine setups. Or, they may create cloned pre-installed applications on disks that may be swapped into computers, the machine-readable medium comprising:
          instructions for accessing an indexing structure for a CryptoJSON recordset – Auh [0407]  The ravel operation may ‘ravel’ or fold 3810 the source data within 3802 according to the sequence of transmutations listed in the TAR within 3802 and may eventually produce the output as a component within an NSstr structure 3804 or an NSjson structure 3806), a position of items in the indexing structure being based on corresponding plaintext items, references related to the corresponding plaintext items in the indexing structure being encrypted and other information in the indexing structure being unencrypted – Auh [0447] The unravel operation may ‘unravel’ or unfold 3820 the source NSstr 3804 or NSjson 3806 structure according to the reversed sequence of transmutations listed in the embedded TAR and may eventually produce the output as an NSstr structure 3802);
          instructions for loading at least a portion of the indexing structure into a memory - Auh [0377] For example, the command ‘serialize json sortkeys=t’ may perform the following data manipulation sequences: take as input any Python data structure, perform a json.dumps( )on it with the ‘sort_keys’ flag set to True, then output a Python string with the serialized version of the data. The reverse mode of this command may expect a JSON formatted Python string as input, perform a json.loads ( ) on it, then output a Python data structure.  Here, the claimed ‘instructions’ is taught by Auh as ‘command’);
         instructions for decrypting at least one of the references related to a corresponding one of the plaintext items in the at least a portion of the indexing structure - Auh [0388] The scipher transmutation may then unpack the Packed Message, read and store all attributes found in the Header, then prepare to decipher the Encrypted Message. A symmetric cipher may have no deterministic method to convey a successful decryption); and 
             instructions for applying at least one CryptoJSON RecordSet key to the indexing structure to obtain at least one Record key – Auh [0407]  The ravel operation may ‘ravel’ or fold 3810 the source data within 3802 according to the sequence of transmutations listed in the TAR within 3802 and may eventually produce the output as a component within an NSstr structure 3804 or an NSjson structure 3806) and 
             and instructions for unlocking the non-deterministically encrypted data item by using the at least one Record key- Auh [0404] In transmutation (key) mode, a KISS structure may be expected to store the actual cryptographic key to produce some version of ciphertext which may include keyed digests and/or digns)
         AUH DO NOT instructions for using the decrypted at least one of the references to access a corresponding non-deterministically encrypted data item from the CryptoJSON recordset, 
the at least one Record key. HOWEVER IN AN ANALGOUS ZHANG TEACHES instructions for using the decrypted at least one of the references to access a corresponding non-deterministically encrypted data item from the CryptoJSON recordset – Zhang [0053] rather than using the tree based and lattice based methods described above, the document engine 150 may process queries 115 using non-deterministic finite state automata (NFA). For a given tree T and a query q, matching the query q against the tree T by the query engine 230 may be expressed as a graph search on a graph defined as the product of T and another graph A(q) which depends on the query q. Here, the claimed ‘plaintext’ is taught by Zhang as ‘query q’ because the user query is in plaintext whereas the claimed ‘indexing value’ is taught by Zhang as ‘product of T’ which is the value to be matched in the graph search. To provide the Modular I/O Repository (MIOR) of  Auh a non-deterministic function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zhang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. use of NFAs) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the non-finite automata used in Zhang would allow the MIOR of Auh perform searches on encrypted data non-deterministically).

          As to claim 9, the combination of Auh and Zhang teaches the machine-readable medium of claim 8, wherein:
         the instructions for decrypting at least one of the references related to the corresponding plaintext item in the at least a portion of the indexing structure are executed when a page of the indexing structure is loaded into the memory – Auh [0375] A scipher salsa20 transmutation in reverse mode 2026 may accept as input ciphertext 2030 and attributes 2032 comprising a 256 bit symmetric secret key and a nonce to produce as output cleartext 2022. In Python, the symmetric key may be represented as a ‘bytes’ datatype string and thus a key length attribute may be easily derived by the len( )function on key bytes string. The attributes 2032 may be required to be equivalent to the attributes 2004 in order for this conditionally reversible transmutation to properly process the ciphertext 2030 in reverse mode (decrypt) to recover the original cleartext 2002).

           As to claim 10, the combination of Auh and Zhang teaches the machine-readable memory of claim 8, wherein:

           the instructions for decrypting at least one of the references related to the corresponding plaintext item in the at least a portion of the indexing structure are executed when the at least a portion of the indexing structure is used to search for non-deterministically encrypted data in the CryptoJSON recordset corresponding to a desired data item – Zhang [0053] rather than using the tree based and lattice based methods described above, the document engine 150 may process queries 115 using non-deterministic finite state automata (NFA). For a given tree T and a query q, matching the query q against the tree T by the query engine 230 may be expressed as a graph search on a graph defined as the product of T and another graph A(q) which depends on the query q. Here, the claimed ‘plaintext’ is taught by Zhang as ‘query q’ because the user query is in plaintext whereas the claimed ‘indexing value’ is taught by Zhang as ‘product of T’ which is the value to be matched in the graph search. To provide the Modular I/O Repository (MIOR) of  Auh a non-deterministic function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zhang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. use of NFAs) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the non-finite automata used in Zhang would allow the MIOR of Auh perform searches on encrypted data non-deterministically)..

              As to claim 11, the combination of Auh and Zhang teaches the machine-readable medium of claim 8, wherein the encrypted references related to the corresponding plaintext item include plaintext statistics – Auh [0584] There may be no easily accessible general utility to acquire, organize and/or catalog different collections of data in a secure way where the repository may comprise a data file per item in the collection. [0585] PKI certificates, contact cards, RBK sets, web logins, baseball statistics, VPN logins and credentials, car history, DVD collections, stamp collections, book collections, children's medical records, etc . . . . These may be considered as different collections of data or cards. [0586] A Nut may securely store each type of item in a secure way that may be easy to use and transport).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Auh and Zhang, in view of Bumbulis; Peter, US 20030304513 A1, October 30, 2003, hereafter referred to as Bumbulis.

           As to claim 7, the combination of Auh and Zhang teaches the method of claim 4.  THE COMBINATION OF AUH AND ZANG DO NOT TEACH wherein the indexing structure includes a B-tree HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR BUMBULIS wherein the indexing structure includes a B-tree – Bumbulis [0024] B-Tree: One of the most widely used indexing schemes in database systems is the B-Tree index scheme (including implementation variants such as a B+-Tree) in which the keys or keywords are kept in a balanced tree structure and the lowest level (i.e., leaf nodes) of the tree points at the data records, or, in some cases, contains the actual data records themselves. To provide the Modular I/O Repository (MIOR) of Auh a search function using a B-tree would have been obvious to one of ordinary skill in the art, in view of the teachings of Bumbulis, since all the claimed elements were known in the prior art and one skilled in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods (i.e. using a B-tree search retrieval method) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the B-tree used in Bumbulis would allow the MIOR of Auh to expand the use of tree searching with the particular functions of a B-tree as provided by Bumbulis). 

           As to claim 12, claim 12 is a machine-readable medium that is directed to the method of claim 7.  Therefore claim 12 is rejected for the reasons as set forth in claim 7.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249107/14/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491